Citation Nr: 1520458	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota

THE ISSUE

Whether the termination of the appellant's death pension benefits on the basis of excessive countable income was proper.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for the cause of the Veteran's death are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1975.  The Veteran died in December 1983.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2009, the appellant was notified that her death pension benefits were terminated effective March 1, 2007, based upon information received from the Social Security Administration (SSA).  The rating action indicated that the information received was in regard to "monthly pension checks."  The information received revealed income in excess of the Maximum Annual Pension Rate (MAPR).  

The information received and associated with the claims file from SSA is an SSA Inquiry, SSA Basic Info printout that shows the monthly benefit credited and dates of entitlement.  The line for SSI Disability Payment Code is blank; however, there is no indication on this printout of the type of benefit received.

In a claim form dated in February 2010 the appellant reported that the SSA benefits received were "widow benefits."

The appellant and her representative have argued that the benefits received from SSA are Supplemental Security Income (SSI) and, therefore, not countable income for purposes of the VA death pension.  

SSI payments from SSA are excluded from income.  See 38 C.F.R. § 3.272(a) (2014).

It is unclear from the evidence associated with the claims file whether the appellant's SSA benefits are SSI or SSA pension.  Therefore, attempts must be made to clarify the type of benefits received from SSA.

Certain unreimbursed medical expenses may be excluded from countable income for pension purposes.  See 38 C.F.R. § 3.272(g).  The appellant has reported that she takes medications.  See VA Form 9, September 2010.  However, to date the appellant has not reported any medical expenses.  On remand contact the appellant and request that she submit any records of unreimbursed medical expenses.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to clarify the type of benefits received from SSA since March 1, 2007.

2.  Contact the appellant and request that the appellant submit any records of unreimbursed medical expenses since March 1, 2007.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




